Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's request for reconsideration of the restriction/election rejection dated on 5/28/2021 is persuasive and, therefore, the restriction/election of that action is withdrawn.

				
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 1-4, drawn to a transmission device, a transmission method, a reception device, and a reception method of LDPC encoding and LDPC decoding on a basis of a parity check matrix of an LDPC code with a code length N or 17280 bits and a coding rate r of 7/16, and the parity check matrix initial value table is 193 217 530…9461. 

Group Il. Claims 5-8, drawn to a transmission device, a transmission method, a reception device, and a reception method of LDPC encoding and LDPC decoding on a basis of a parity check matrix of an LDPC code with a code length N or 17280 bits and a coding rate r of 8/16 and the parity check matrix initial value table is 516 1070 1128…8289. 


	Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

	A telephone call was made to Mr. Johnny Ma on 11/1/2021 to request an oral election to the above restriction requirement, as a result an election was made without traverse to prosecute the invention of Group I, claims 1-4.  

Affirmation of this election must be made by applicant in replying to this Office action. 

Claims 5-8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correction inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 27 CFR 1.17(i).

	The following is the Office Action based on the phone election of Group I, claims 1-4 as discuss above.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
I)  Claim(s) 5-6 of patent No. 11,159,181 contain(s) every element of claim(s) 1-4 of the instant application and as such anticipate(s) claim(s) 1-4 of the instant application.  (See the Claims Comparison Table below).

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v
 BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

				Claims Comparison Table

Instant Application: 16/757,945
US Patent: 11,159,181
Claims 1 and 2:  A transmission device comprising:

an encoding unit configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16, wherein






















the LDPC code includes information bits and parity bits,

the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, 



the information matrix portion is represented by a parity check matrix initial value table, and


the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is
193 217 530…9461.

Claim 5:  A transmission method comprising: 


a coding step of performing LDPC 
coding on a basis of a parity check matrix of an LDPC code with a code length N  of 17280 bits and a coding rate r of 7/16;  

a group-wise interleaving step of 
performing group-wise interleaving in which the LDPC code is interleaved in 
units of bit groups of 360 bits;  and a mapping step of mapping the LDPC code 
to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit 
basis, wherein in the group-wise interleaving, an (i+1)th bit group from a head 
of the LDPC code is set as a bit group i, and a sequence of bit groups 0 to 47 
of the 17280-bit LDPC code is interleaved into a sequence of bit groups 
TABLE-US-00090 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 
25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47, 
 
the LDPC code includes information bits and parity bits, 


the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, 



the information matrix portion is represented by a parity check matrix initial value table, 
and 



the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for 
every 360 columns, and is
 193 217 530…9461.
Claims 3 and 4:  A reception device comprising:
decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16, 

the LDPC code being obtained from data transmitted by a transmission method including

an encoding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, 























wherein the LDPC code includes information bits and parity bits,

the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, 


the information matrix portion is represented by a parity check matrix initial value table, and

the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is
193 217 530…9461
Claim 6:  A reception device comprising: 

a decoding unit configured to decode an 
LDPC code with a code length N of 17280 bits and a coding rate r of 7/16 

obtained from data transmitted by a transmission method including 


a coding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, 


a group-wise interleaving step of performing group-wise interleaving in which 
the LDPC code is interleaved in units of bit groups of 360 bits, and a mapping 
step of mapping the LDPC code to one of 4 signal points of quadrature phase 
shift keying (QPSK) on a 2-bit basis, wherein in the group-wise interleaving, 
an (i+1)th bit group from a head of the LDPC code is set as a bit group i, and 
a sequence of bit groups 0 to 47 of the 17280-bit LDPC code is interleaved into 
a sequence of bit groups TABLE-US-00092 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 
16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 
42 43 44 45 46 47, 
 
the LDPC code includes information bits and parity bits, 


the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, 




the information matrix portion is represented by a parity check matrix initial value table, and 


the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is  
193 217 530…9461.




II) Claim(s) 5-6 of patent application No. 16/960,683 and 16/960,639 contain(s) every element of claim(s) 1-4 of the instant application and as such anticipate(s) claim(s) 1-4 of the instant application.  (See the Claims Comparison Tables below).

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


			Claims Comparison Table
Instant Application: 16/757,945
------------------------------------------------------------
Claims 1 and 2:  A transmission device comprising:

an encoding unit configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16, wherein






















the LDPC code includes information bits and parity bits,

the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, 



the information matrix portion is represented by a parity check matrix initial value table, and

the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is
193 217 530…9461.

16/960,683

Claim 5:  A transmission method comprising: 


a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16;  

a group-wise interleaving step of 

units of bit groups of 360 bits;  and a mapping step of mapping the LDPC code 
to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit 
basis, wherein in the group-wise interleaving, an (i+1)th bit group from a head 
of the LDPC code is set as a bit group i, and a sequence of bit groups 0 to 47 
of the 17280-bit LDPC code is interleaved into a sequence of bit groups 
TABLE-US-00090 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 
25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47, 
 
the LDPC code includes information bits and parity bits, 


the parity check 
matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, 



the information matrix portion is represented by a parity check matrix initial value table, and 


the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for 
every 360 columns, and is 193 217 530…9461.

Claims 3 and 4:  A reception device comprising:
decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16, 

the LDPC code being obtained from data transmitted by a transmission method including

an encoding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, 



















wherein the LDPC code includes information bits and parity bits,

the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and

the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is
193 217 530…9461
Claim 6:  A reception device comprising:


a decoding circuitry configured to 
decode an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16, 

the LDPC code enabling error correction processing to correct errors generated in a transmission path, wherein

 the LDPC code is encoded by 
performing LDPC coding on a basis of a parity check matrix of the LDPC code,

performing group-wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits, and

mapping the LDPC code to one of 256 signal points of uniform constellation (UC) of 256QAM on an 8-bit basis, wherein
in the group-wise interleaving, an G + 1)th bit group from a head of the LDPC code is set as a bit group i, and a sequence of bit groups 0 to 47 of the 17280-bit LDPC code is interleaved info a sequence of bit groups
5 45 42 35 13 41 229 15 11 1608 1 33 34 44 7 43 22 24 19 9 38 18 12 26 20 28 21 10 30 40 6 46 37 47 173 32 4 39 23 25 36 14 31 27,

the LDPC code includes information bits and parity bits,

the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits,
the information matrix portion is represented by a parity check matrix initial value table, and
the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is
193 217 530…9461.



Instant Application: 16/757,945
Copending Application: 16/960,639
Claims 1 and 2:  A transmission device comprising:

an encoding unit configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16, wherein
























the LDPC code includes information bits and parity bits,

the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and

the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is
193 217 530…9461

Claim 5:  A transmission method comprising:


a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16;

a group-wise interleaving step of performing group- wise interleaving in which the LDPC 

a mapping step of mapping the LDPC code to one of

25 16 signal points of uniform constellation (UC) of 16QAM on a 4-bit basis, wherein

in the group-wise interleaving, an (i + 1)th bit group from a head of the LDPC code is set as a bit group 1, and a sequence of bit groups 0 to 47 of the 17280-bit

30 LDPC code is interleaved into a sequence of bit groups 41 10 21 37 9 8 11 27 16 23 25 2 34 7 29 28 5 15 31
221 SP371497WOO00 45 4 43 33 22 18 13 35 30 6 12 44 1 20 40 42 39 19 17 36 38 26 0 32 3 47 14 24 46, 

the LDPC code includes information bits and parity bits, 

the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and 

the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is 
193 217 530…9461
Claims 3 and 4:  A reception device comprising:
a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16, the LDPC code being obtained from data transmitted by
a transmission method including

an encoding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, 
















wherein the LDPC code includes information bits and parity bits,

the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and

the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is
193 217 530…9461
Claim 6: A reception device comprising: 
a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16 obtained from data transmitted by a transmission method including 

a coding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, 


the LDPC code includes information bits and parity bits, 

the parity check matrix includes an information matrix portion corresponding to the information bits and  a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and 

the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is 
193 217 530…9461.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recite(s) the limitations of “an encoding unit configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16, wherein the LDPC code includes information bits and parity bits,
the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and
the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is  193 217 530…9461”.

 This judicial exception is not integrated into a practical application because all or the elements of the claims are directed to the mathematical formula or relationship and fails to provide a meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim as a whole merely describes the abstract idea in terms of a mathematical concept and fails to add any additional elements for integrating the abstract idea into a practical application that defines an inventive concept.  The claim fails to provide an improvement in the technology or computer, therefore, the claim is not patent eligible under 35 USC 101.

Independent claims 2, 3 and 4 are similar to claim 1, and are also rejected under the same rationale as set forth in claim 1.

			Reference Cited by Examiner
2020/0343910 (Yamamoto et al), disclose transmission device, transmission method, reception device, and reception method of performing LDPC coding base on the parity check matrix of the LDPC code with the code length of N of 17280, and the code rate of 5/16, 6/16, or 7/16, with parity check matrix initial table of 512 531 598… 9405 which is different from the initial parity check matrix table of the instant application.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571) 272-3818. The examiner can normally be reached Monday-Friday from 10:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111